Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed on 05/12/2022. The Examiner acknowledges amended claims 1-11 and 21-29. Claims 12-20 have been canceled and claims 21-29 have been added. Claims 1-11 and 21-29 are pending and claims 1-11 and 21-29 are allowed.  Claims 1 and 21 is/are independent. 

Applicant's arguments/amendments (Remarks, page 7, 2nd paragraph) have been fully considered and are persuasive.
	
		
Response to Arguments
Applicant's arguments filed 05/12/2022 have been fully considered and are persuasive. The rejection to the claims 12-20 have been withdrawn in view of the applicant’s amendment and persuasive arguments.

Allowable Subject Matter
Claims 1-11 and 21-29 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The prior art of record (in particular, Saarepera et al. U.S. Publication 20040193872 (hereinafter “Saarepera”) in view of Harrison et al. U.S. Publication 20020166064 (hereinafter “Harrison”), further in view of Chambers et al. U.S. Publication 20070049250 (hereinafter “Chambers”), Fisher et al. U.S. Publication 20200125282 (hereinafter “Fisher”), Leavy et al. U.S. Publication 20190020633 (hereinafter “Leavy”), Lewis et al. U.S. Publication 20020194476 U.S.  (hereinafter “Lewis”), Abraham et al. U.S. Publication 20130318357 (hereinafter “Abraham”)) does not expressly disclose all the limitations recited in independent claims and the combination of their features thereon. With respect to independent claim 1 the closest prior art does not disclose at least the following limitations in the recited context:

in response to the detecting of the storage of the data, invoking, at the cloud storage site, a function that operates at the cloud storage site by: 
accessing the data; 
generating and adding, to the data, a header that comprises a globally unique identifier of the data; 	creating a hash by hashing a combination that comprises the globally unique identifier and the data; 
transmitting the hash to a notary service; 
when the hash is authenticated by the notary service, 	
receiving, from the notary service, a digital signature that corresponds to the hash; and 	appending the digital signature to the data; and 
storing at the cloud storage site, as an object, a combination that comprises the digital signature, the data, and the globally unique identifier.

Rather, Saarepera discloses computing a cryptographic digest of a document, sending a query with the cryptographic digest to a server, then receiving a signature from the server, the signature generated based on the cryptographic digest [Saarepera para. 48]. 
However, Saarepera does not disclose at least the features of claim 1 quoted above.  
To this, Harrison adds encrypting a digest of a combination of an identifier and data content, hashing the data and identifier, appending the signature to the data, and storing the signature and data content on a storage medium [Harrison, para. 19 and 59]. Chambers adds storing as an object a combination comprising a digital signature, a unique identifier, and audio/video data [Chambers, para. 51]. Fisher adds that an operation recognition module may recognize incoming read/write operations and a responding module may respond to the read, write, or other operation. Fisher also discloses executing one or more instructions in response to detection of an incoming write command [Fisher, para. 20, 50]. Leavy adds an interface for receiving an encrypted communication, decrypting the communication to obtain public keys, their unique identifiers, a signature for each key, and validating the signatures. Leavy also discloses storing the public keys in memory when the signatures are determined to be valid. [Leavy, para. 20]. 
Lewis adds a program may make a call to an extracting and verifying function to extract data of a smart chip. The smart chip may contain descriptor data and a digital signature. The data may include a public key, the digital signature, and a database index. A device may access a database that contains a complete copy of the descriptor data. The Lewis system may also construct a hash of the descriptor data other than the digital signature, decrypting the digital signature using the public key, and using the digital signature to verify the data has not been altered. The Lewis system may also warn the user upon unsuccessful verification [Lewis, para. 65, 67, 70]. Abraham adds extracting data and computing a hash value for the data extracted, and then determining whether the data is invalid based on a digital signature [Abraham, para. 7].
However, the combination of Saarepera, Harrison, Chambers, Fisher, Leavy, Lewis, and Abraham does not teach at least the features of claim 1 quoted above.  
For the reasons described above, the prior art of record does not disclose, with respect to independent claim 1, features corresponding to those of independent claim 1 in their respective contexts. Therefore, the independent claims 1 is/are allowed.
Claim 21 recites features analogous to the features of claim 1 and is also allowable for the same reasons.
Dependent claims 2-11 and 22-29 is/are allowed in view of their respective dependence from a respective independent claim.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the claimed embodiments of the allowable claims at or before the time it was filed.
.


	
	
	
	
	
For the reasons described above, the prior art of record does not disclose, with respect to independent claim(s) 1 and 21, features corresponding to those of independent claim(s) 1 and 21 in their respective contexts. Therefore, the independent claim(s) 1 and 21 is/are allowed.

Dependent claims 2-11 and 22-29 are allowed in view of their respective dependence from independent claim(s) 1 and 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD H LOUIE whose telephone number is 571-272-0036.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung W. Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOWARD H. LOUIE/Examiner, Art Unit 2494                                                     
	

/THEODORE C PARSONS/Primary Examiner, Art Unit 2494